Exhibit 10.18

 [maxim.jpg]

 

 

February 14, 2018

 

Dr. Robert T. McNally

President & Chief Executive Officer

 

1900 Lake Park Drive

Suite 380

Atlanta, Georgia 30080

 

Dr. McNally:

 

We are pleased that GeoVax Labs, Inc. (“GeoVax” or the “Company”) has decided to
retain Maxim Group LLC (“Maxim”) to provide general financial advisory and
investment banking services to the Company as set forth herein. This letter
agreement (“Agreement”) will confirm Maxim’s acceptance of such retention and
set forth the terms of our engagement.

 

1.

Retention. The Company hereby retains Maxim as its financial advisor and
investment banker to provide general financial advisory and investment banking
services, and Maxim accepts such retention on the terms and conditions set forth
in this Agreement. In connection with this Agreement, Maxim may provide certain
or all of the following services (collectively referred to as the “Advisory
Services”):

 

 

(a)

provide a valuation analysis of the Company including: 

 

I.

Comparable company analysis;

 

II.

Precedent transaction analysis;

 

 

(b)

assist m`anagement of the Company and advise the Company with respect to its
strategic planning process and business plans including an analysis of markets,
positioning, financial models, organizational structure, potential strategic
alliances and capital requirements;

 

 

(c)

advise the Company on matters relating to its capitalization including a
potential national exchange listing;

 

 

(d)

assist management of the Company with the preparation of the Company’s marketing
materials and investor presentations;

 

 

(e)

assist the Company with strategic introductions;

 

 

(f)

work closely with the Company’s management team to develop a set of long and
short-term goals with special focus on enhancing corporate and shareholder
value. This will include assisting the Company in determining key business
actions, including assistance with strategic partnership discussions and review
of financing requirements, intended to help enhance shareholder value and
exposure to the investment community;

 

 

(g)

advise the Company on potential financing alternatives and merger and
acquisition criteria and activity, including facilitation and negotiation of any
financial or structural aspects of such alternatives; and

 

 

(h)

provide such other financial advisory and investment banking services upon which
the parties may mutually agree.

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY 10174 *  tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Redbank, NJ * Boca Raton, FL * Lafayette, CA

 

 

--------------------------------------------------------------------------------

 

 

February 14, 2018

GeoVax Labs, Inc.

[mazim_sm.jpg]

 

It is expressly understood and agreed that Maxim shall be required to perform
only such tasks as may be necessary or desirable in connection with the
rendering of its services hereunder and therefore may not perform all of the
tasks enumerated above during the term of this Agreement. Moreover, it is
further understood that Maxim need not perform each of the above-referenced
tasks in order to receive the fees described in Section 3. It is further
understood that Maxim’s tasks may not be limited to those enumerated in this
paragraph.

 

2.          Information. In connection with Maxim’s activities hereunder, the
Company will cooperate with Maxim and furnish Maxim upon request with all
information regarding the business, operations, properties, financial condition,
management and prospects of the Company (all such information so furnished being
the “Information”) which Maxim deems appropriate and will provide Maxim with
access to the Company’s officers, directors, employees, independent accountants
and legal counsel. The Company represents and warrants to Maxim that all
Information made available to Maxim hereunder will be complete and correct in
all material respects and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein not misleading in light of the circumstances under which such statements
are or will be made. The Company further represents and warrants that any
projections and other forward-looking information provided by it to Maxim will
have been prepared in good faith and will be based upon assumptions which, in
light of the circumstances under which they are made, are reasonable. The
Company recognizes and confirms that Maxim: (i) will use and rely primarily on
the Information and on information available from generally recognized public
sources in performing the services contemplated by this Agreement without having
independently verified the same; (ii) does not assume responsibility for the
accuracy or completeness of the Information and such other information; and
(iii) will not make an appraisal of any assets of the Company. Any advice
rendered by Maxim pursuant to this Agreement may not be disclosed publicly
without Maxim’s prior written consent, except as required by law. Maxim will
treat all non-public information received from you confidentially and will not
use such information for any purpose except to provide services to you
hereunder. Maxim will not disclose such information except (i) to Maxim’s
officers, employees, agents and representatives as necessary to perform the
services (provided such persons are under obligation to keep such information
confidential), (ii) with the Company's prior consent, (iii) if such information
is made publicly available other than by Maxim in violation of this agreement,
or (iv) as is otherwise required by law or judicial or regulatory process
(provided that to the extent practicable, Maxim notifies the Company of such
requirement in sufficient time to allow the Company the opportunity to seek a
protective order or other means of maintaining the confidentiality of such
Information

 

3.          Compensation. As consideration for Maxim’s services pursuant to this
Agreement, Maxim shall be entitled to receive, and the Company agrees to pay
Maxim, the following compensation:

 

 

(a)

The Company shall pay to Maxim a non-refundable monthly fee of $7,500 (USD) for
the term of this Agreement; however in no event shall the Company pay fewer than
six (6) monthly fee payments to Maxim. Upon execution of this Agreement, the
monthly fee payments will accrue, without interest, on a monthly basis and the
total monthly fee payment amount accrued will be payable on the six (6) month
anniversary of the Agreement. Thereafter, monthly fee payments shall be payable
at the beginning of each month until the termination of the Agreement (subject
to the minimum six month time period detailed in the preceding sentence). The
monthly fee payments shall be payable by wire or other immediately available
funds. The fees appearing in Exhibit B (hereto, the “Fee Schedule”) shall be
earned by and paid to Maxim by the Company in connection with any Financings (as
such terms are defined hereafter) undertaken by the Company, the full terms of
which will be will be mutually agreed upon under separate advisory, placement
agency and/or underwriting agreements. The fees enumerated in Exhibit B are
separate and apart from the monthly fee payments enumerated earlier in this
paragraph.

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

--------------------------------------------------------------------------------

 

 

February 14, 2018

GeoVax Labs, Inc.

[mazim_sm.jpg]

 

 

(b)

Simultaneous to the execution of this Agreement, the Company will issue to Maxim
or its designees 5,000,000 shares of its common stock (“Common Stock”). The
shares of Common Stock will have customary piggyback registration rights similar
to those that accompanied the shares it acquired upon exercise of the warrant to
acquire the Company’s common stock it previously held, with the exception that
such piggyback registration rights shall not apply to any registration
statements filed by the Company related to shares held by, or issuable to, Sabby
Management LLC or any of its affiliates.. Upon Maxim’s request, the Company will
use its best efforts to promptly deliver an opinion of its counsel to the
transfer agent to remove the restrictive legend from the Common Stock pursuant
to Rule 144; however, this requirement does not apply if the Company reasonably
believes in good faith that the conditions for removal of the restrictive legend
under Rule 144 have not been met.

 

 

(c)

The Company and Maxim acknowledge and agree that, in the course of performing
services hereunder and with the Company’s permission, Maxim may communicate with
(as the Company’s advisor) or introduce the Company to third parties approved in
advance by the Company who may be interested in providing equity financing to
the Company (a “Financing”). The Company agrees that if during the term of this
Agreement or within twelve (12) months from the effective date of the
termination of this Agreement either the Company, on one hand, or any party to
whom the Company was introduced by Maxim or who was contacted by Maxim on behalf
of the Company during the term hereof in connection with a possible Financing
for the Company on the other hand, proposes a Financing involving the Company,
then, if any such Financing is consummated, the Company shall pay to Maxim fees
in accordance with the Fee Schedule. Such fees shall be payable to Maxim in cash
at the closing or closings of the Financing to which it relates. The parties
agree and acknowledge that any Financing received from Sabby Management LLC or
any of its affiliates are excluded from the rights detailed in this Section
3(c).

 

4.          Expenses. In addition to payment to Maxim of the compensation set
forth in Section 3 hereof, the Company shall promptly upon request from time to
time reimburse Maxim for all reasonable expenses (including, without limitation,
reasonable fees and disbursements of counsel and all travel and other
out-of-pocket expenses) incurred by Maxim in connection with its engagement
hereunder. Maxim will provide the Company an invoice and copies of receipts
pursuant to its expenses and such expenses shall not exceed $5,000 in the
aggregate without prior and specific authorization of the Company; provided that
the foregoing limitation and consent shall not apply to legal fees.

 

5.          Indemnification. The Company agrees to indemnify Maxim in accordance
with the indemnification and other provisions attached to this Agreement as
Exhibit A (the “Indemnification Provisions”), which provisions are incorporated
herein by reference and shall survive the termination or expiration of this
Agreement.

 

6.          Intentionally Left Blank.

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

--------------------------------------------------------------------------------

 

 

February 14, 2018

GeoVax Labs, Inc.

[mazim_sm.jpg]

 

7.          Other Activities; Maxim Representation. The Company acknowledges
that Maxim has been, and may in the future be, engaged to provide services as an
underwriter, placement agent, finder, advisor and investment banker to other
companies in the industry in which the Company is involved. Subject to the
confidentiality provisions of Maxim contained in Section 2 hereof, the Company
acknowledges and agrees that nothing contained in this Agreement shall limit or
restrict the right of Maxim or of any member, manager, officer, employee, agent
or representative of Maxim, to be a member, manager, partner, officer, director,
employee, agent or representative of, investor in, or to engage in, any other
business, whether or not of a similar nature to the Company’s business, nor to
limit or restrict the right of Maxim to render services of any kind to any other
corporation, firm, individual or association. Maxim may, but shall not be
required to, present opportunities to the Company. Maxim represents that it is
registered as a broker-dealer and has met and will continue to meet all
registration, and licensing requirements that it is required to meet under
applicable regulations in order to lawfully provide the services that Maxim has
agreed to provide, or that Maxim contemplates that it will provide, to the
Company. Maxim will not provide any services, for which it does not have the
requisite licenses, registrations and approvals necessary to comply with all
applicable regulations. Maxim is in good standing with FINRA.

 

8.          Term and Termination; Survival of Provisions. Either Maxim or the
Company may terminate this Agreement at any time upon 30 days’ prior written
notice to the other party, effective at any time after the six (6) month
anniversary of this Agreement. Unless a termination occurs prior to such date,
this engagement will expire on December 31, 2018. In the event of such
termination, the Company shall pay and deliver to Maxim: (i) all compensation
earned through the date of such termination (“Termination Date”) pursuant to any
provision of Section 3 hereof, (ii) all compensation which may be earned by
Maxim after the Termination Date pursuant to Section 3 hereof, and (iii) shall
reimburse Maxim for all expenses incurred by Maxim in connection with its
services hereunder pursuant to Section 4 hereof. All such fees and
reimbursements due to Maxim pursuant to the immediately preceding sentence shall
be paid to Maxim on or before the Termination Date (in the event such fees and
reimbursements are earned or owed as of the Termination Date) or upon the
closing of a Financing or any applicable portion thereof (in the event such fees
are due pursuant to the terms of Section 3 hereof). If the Company terminates
the Agreement for Cause (as hereinafter defined), upon thirty (30) days’ notice
and effective within twelve months of the execution of this Agreement, Maxim
shall return the pro rata amount of the Common Stock described in Section 3(b)
above based on the amount of time remaining in such six (6) month period.
Pursuant to this Agreement, “Cause” shall mean gross negligence, willful
misconduct or an uncured material breach of this Agreement by Maxim of which the
Company has provided Maxim with reasonable notice. Notwithstanding anything
expressed or implied herein to the contrary: (i) any other agreement entered
into between Maxim and the Company may only be terminated in accordance with the
terms thereof, unless otherwise specifically provided therein, and (ii) the
terms and provisions of Sections 3, 4, 5 (including, but not limited to, the
Indemnification Provisions attached to this Agreement and incorporated herein by
reference), 8, 9, 10, 11, 15 and 17 shall survive the termination of this
Agreement.

 

9.           Notices. All notices will be in writing and will be effective when
delivered in person or sent via U.S. Mail or private carrier or via facsimile or
email and confirmed by letter, to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:

 

To the Company:   Dr. Robert T. McNally     President & Chief Executive Officer
    GeoVax Labs, Inc.     1900 Lake Park Drive     Suite 380     Atlanta,
Georgia 30080     Telephone: (678) 384-7220     Facsimile:     Email:
rmcnally@geovax.com

          

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

--------------------------------------------------------------------------------

 

 

February 14, 2018

GeoVax Labs, Inc.

[mazim_sm.jpg]

 

 

  With a copy to:     Mark W. Reynolds     Chief Financial Officer     GeoVax
Labs, Inc.     1900 Lake Park Drive     Suite 380     Atlanta, Georgia 30080    
Telephone: (678) 384-7220     Facsimile: (678) 384-7281     Email:
mreynolds@geovax.com           And     T. Clark Fitzgerald III     Womble Bond
Dickinson (US) LLP     271 17th Street NW     Suite 271     Atlanta, GA
30363-1017     Telephone: (404) 879-2455     Facsimile:     Email:
clark.fitzgerald@wbd-us.com         To Maxim: James Siegel, Esq.     Maxim Group
LLC     405 Lexington Avenue     New York, NY 10174     Telephone: (212)
895-3508     Facsimile: (212) 895-3860     Email:           Mr. Clifford Teller
    Maxim Group LLC     405 Lexington Avenue     New York, NY 10174     Email:  

 

10.          Governing Law. This Agreement shall be enforced, governed by and
construed in accordance with the laws of New York without regard to principles
of conflict of laws. Any controversy between the parties to this Agreement, or
arising out of the Agreement shall be resolved by arbitration before the
American Arbitration Association (“AAA”) in New York City. The following
arbitration agreement should be read in conjunction with these disclosure.

 

ARBITRATION IS FINAL AND BINDING ON THE PARTIES;

(b)

THE PARTIES ARE WAIVING THEIR RIGHT TO SEEK REMEDIES IN COURT, INCLUDING THE
RIGHT TO JURY TRIAL;

(c)

PRE-ARBITRATION DISCOVERY IS GENERALLY MORE LIMITED THAN AND DIFFERENT FROM
COURT PROCEEDING; AND

(d)

THE ARBITRATORS’ AWARD IS NOT REQUIRED TO INCLUDE FACTUAL FINDING OR LEGAL
REASONING AND ANY PARTY’S RIGHT TO APPEAL OR TO SEEK MODIFICATION OF RULINGS BY
THE ARBITRATORS IS STRICTLY LIMITED.

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

--------------------------------------------------------------------------------

 

 

February 14, 2018

GeoVax Labs, Inc.

[mazim_sm.jpg]

 

ARBITRATION AGREEMENT. ANY AND ALL CONTROVERSIES, DISPUTES OR CLAIMS BETWEEN THE
UNDERSIGNED AND YOU OR YOUR AGENTS, REPRESENTATIVES, EMPLOYEES, DIRECTORS,
OFFICERS OR CONTROL PERSONS, ARISING OUT OF, IN CONNECTION WITH, FROM OR WITH
RESPECT TO (a) ANY PROVISIONS OF OR THE VALIDITY OF THIS AGREEMENT OR ANY
RELATED AGREEMENTS, (b) THE RELATIONSHIP OF THE PARTIES HERETO, OR (c) ANY
CONTROVERSY ARISING OUT OF YOUR BUSINESS SHALL BE CONDUCTED BY THE AMERICAN
ARBITRATION ASSOCIATION UNDER ITS COMMERCIAL RULES. ARBITRATION MUST BE
COMMENCED BY SERVICE OF A WRITTEN DEMAND FOR ARBITRATION OR A WRITTEN NOTICE OF
INTENTION TO ARBITRATE. IF YOU ARE A PARTY TO SUCH ARBITRATION, TO THE EXTENT
PERMITTED BY THE RULES OF THE APPLICABLE ARBITRATION TRIBUNAL, THE ARBITRATION
SHALL BE CONDUCTED IN NEW YORK, NEW YORK. THE DECISION AND AWARD OF THE
ARBITRATORS(S) SHALL BE CONCLUSIVE AND BINDING UPON ALL PARTIES, AND ANY
JUDGMENT UPON ANY AWARD RENDERED MAY BE ENTERED IN THE STATE OR FEDERAL COURTS
LOCATED IN NEW YORK, NEW YORK, OR ANY OTHER COURT HAVING JURISDICTION THEREOF,
AND NEITHER PARTY SHALL OPPOSE SUCH ENTRY.

 

11.          Amendments. This Agreement may not be modified or amended except in
a writing duly executed by the parties hereto.

 

12.          Headings. The section headings in this Agreement have been inserted
as a matter of reference and are not part of this Agreement.

 

13.          Successors and Assigns. The benefits of this Agreement shall inure
to the parties hereto, their respective successors and assigns and to the
indemnified parties hereunder and their respective successors and assigns, and
the obligations and liabilities assumed in this Agreement shall be binding upon
the parties hereto and their respective successors and assigns. Notwithstanding
anything contained herein to the contrary, neither Maxim nor the Company shall
assign any of its obligations hereunder without the prior written consent of the
other party.

 

14.         No Third Party Beneficiaries. This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person or
entity not a party hereto, except those entitled to the benefits of the
Indemnification Provisions. Without limiting the foregoing, the Company
acknowledges and agrees that Maxim is not being engaged as, and shall not be
deemed to be, an agent or fiduciary of the Company’s stockholders or creditors
or any other person by virtue of this Agreement or the retention of Maxim
hereunder.

 

15.          Waiver. Any waiver or any breach of any of the terms or conditions
of this Agreement shall not operate as a waiver of any other breach of such
terms or conditions or of any other term or condition, nor shall any failure to
insist upon strict performance or to enforce any provision hereof on any one
occasion operate as a waiver of such provision or of any other provision hereof
or a waiver of the right to insist upon strict performance or to enforce such
provision or any other provision on any subsequent occasion. Any waiver must be
in writing.

 

16.          Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile transmission, each of which shall be deemed to be
an original instrument, but all of which taken together shall constitute one and
the same agreement. Facsimile signatures and copies of signatures delivered by
email shall be deemed to be original signatures for all purposes.

 

 

--------------------------------------------------------------------------------

 

 

February 14, 2018

GeoVax Labs, Inc.

[mazim_sm.jpg]

 

17.          Disclaimers. Maxim and the Company further agree that neither Maxim
nor any of its affiliates or any of its/their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Act or Section 20
of the Exchange Act of 1934), employees or agents shall have any liability to
the Company, its security holders or creditors, or any person asserting claims
on behalf of or in the right of the Company (whether direct or indirect, in
contract, tort, for an act of negligence or otherwise) for any losses, fees,
damages, liabilities, costs, expenses or equitable relief arising out of or
relating to this Agreement or the Advisory Services rendered herein, except for
losses, fees, damages, liabilities, costs or expenses that arise out of or are
based on any action of or failure to act by Maxim or any such officers,
directors, controlling persons (within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act of 1934), employees or agents and that are
finally and fully judicially determined to have resulted solely from the gross
negligence or willful misconduct of Maxim officers, directors, controlling
persons (within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act of 1934), employees or agents.

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

--------------------------------------------------------------------------------

 

 

February 14, 2018

GeoVax Labs, Inc.

[mazim_sm.jpg]

 

If the terms of our engagement as set forth in this letter are satisfactory to
you, please confirm by signing and returning one copy of this letter.

 

 

 

Very truly yours,

 

        MAXIM GROUP LLC        

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Ritesh Veera 

 

 

 

Managing Director, Investment Banking 

 

 

 

 

 

       

 

 

 

 

 

By:

 

 

 

 

Clifford A. Teller 

 

 

 

Executive Managing Director, Investment Banking 

 

 

 

 

 

Agreed to and accepted this 14th day of February, 2018

 

GeoVax Lab, Inc.

 

 

_____________________________

Dr. Robert T. McNally

President & Chief Executive Officer

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

--------------------------------------------------------------------------------

 

 

February 14, 2018

GeoVax Labs, Inc.

[mazim_sm.jpg]

 

Exhibit A

 

INDEMNIFICATION PROVISIONS

 

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

 

The Company agrees to indemnify and hold harmless Maxim and each of the other
Indemnified Parties (as hereinafter defined) from and against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements, and any and all actions, suits, proceedings
and investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursing or defending any such action, suit, proceeding or investigation (whether
or not in connection with litigation in which any Indemnified Party is a party))
(collectively, “Losses”), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with, Maxim’s acting for the Company,
including, without limitation, any act or omission by Maxim in connection with
its acceptance of or the performance or non-performance of its obligations under
the Agreement between the Company and Maxim to which these indemnification
provisions are attached and form a part (the “Agreement”), any breach by the
Company of any representation, warranty, covenant or agreement contained in the
Agreement (or in any instrument, document or agreement relating thereto, unless
otherwise provided therein), or the enforcement by Maxim of its rights under the
Agreement or these indemnification provisions, except to the extent that any
such Losses are found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted primarily and directly from the
gross negligence or willful misconduct of an Indemnified Party. The Company also
agrees that no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to the Company for or in connection
with the engagement of Maxim by the Company, except to the extent that any such
liability is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal ) to have resulted primarily and directly from such
Indemnified Party’s gross negligence or willful misconduct.

 

These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”): Maxim, its present and former current
affiliated entities, managers, members, officers, employees, legal counsel,
agents and controlling persons (within the meaning of the federal securities
laws), and the officers, directors, partners, stockholders, members, managers,
employees, legal counsel, agents and controlling persons of any of them. These
indemnification provisions shall be in addition to any liability which the
Company may otherwise have to any Indemnified Party.

 

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder, except to the extent such failure to notify causes the
Company to suffer actual and material prejudice as a result of such failure. If
the Company so elects, the Company may assume the defense of such action or
proceeding in a timely manner, including the employment of counsel (reasonably
satisfactory to us) and payment of expenses, provided the Company permits an
Indemnified Person and counsel retained by an Indemnified Person at its expense
to participate in such defense. Notwithstanding the foregoing, in the event (i)
the Company fails promptly to assume the defense and employ counsel reasonably
satisfactory to us, or (ii) the Indemnified Person has been advised by counsel
that there exist actual or potential conflicting interests between the Company
or its counsel and such Indemnified Person, an Indemnified Person may employ
separate counsel (in addition to any local counsel) to represent or defend

--------------------------------------------------------------------------------

such Indemnified Person in such action or proceeding, and the Company agrees to
pay the reasonable fees and disbursements of such separate counsel as incurred;
provided however, that the Company will not, in connection with any one such
action or proceeding, or separate but substantially similar actions or
proceedings arising out of the same general allegations, be liable for fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel).

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

--------------------------------------------------------------------------------

 

 

February 14, 2018

GeoVax Labs, Inc.

[mazim_sm.jpg]

 

The Company shall not, without the prior written consent of Maxim, settle or
compromise any claim, or permit a default or consent to the entry of any
judgment in respect thereof, unless such settlement, compromise or consent (i)
includes, as an unconditional term thereof, the giving by the claimant to all of
the Indemnified Parties of an unconditional release from all liability in
respect of such claim, and (ii) does not contain any factual or legal admission
by or with respect to an Indemnified Party or an inaccurate adverse statement
with respect to the character, professionalism, expertise or reputation of any
Indemnified Party or any action or inaction of any Indemnified Party. Without
the Company’s prior written consent, which will not be unreasonably withheld,
delayed or conditioned, no Indemnified Person will settle or compromise any
claim for which indemnification or contribution may be sought hereunder.
Notwithstanding the foregoing sentence, if at any time an Indemnified Person
requests that the Company reimburse the Indemnified Person for fees and expenses
as provided in the Agreement, the Company agrees that it will be liable for any
settlement of any proceeding effected without its prior written consent if (i)
such settlement is entered into more than 30 days after receipt by the Company
of the request for reimbursement, and (ii) the Company will not have reimbursed
the Indemnified Person in accordance with such request prior to the date of such
settlement.

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company on the one hand, and the Indemnified Party, on the other hand, and (ii)
if (and only if) the allocation provided in clause (i) of this sentence is not
permitted by applicable law, in such proportion as to reflect not only the
relative benefits, but also the relative fault of the Company, on the one hand,
and the Indemnified Party, on the other hand, in connection with the statements,
acts or omissions which resulted in such Losses as well as any relevant
equitable considerations. No person found liable for a fraudulent
misrepresentation shall be entitled to contribution from any person who is not
also found liable for fraudulent misrepresentation. The relative benefits
received (or anticipated to be received) by the Company shall be deemed to be
equal to the aggregate consideration payable or receivable by such parties in
connection with the transaction or transactions to which the Agreement relates
relative to the amount of fees actually received by Maxim in connection with
such transaction or transactions. Notwithstanding the foregoing, in no event
shall the amount contributed by all Indemnified Parties exceed the amount of
fees previously received by Maxim pursuant to the Agreement.

 

Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assigns, heirs and personal representatives.

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

--------------------------------------------------------------------------------

 

 

February 14, 2018

GeoVax Labs, Inc.

[mazim_sm.jpg]

 

Exhibit B

 

FEE SCHEDULE

 

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

 

 

 

1. For any Financing, the Company shall:

(i)pay Maxim a cash fee of eight percent (8.0%) of the amount of capital raised,
invested or committed; and 

(ii)deliver a warrant to Maxim (the “Agent Warrant”) to purchase shares of the
Company’s common stock (the “Common Stock”) equal to eight percent (8.0%) of the
number of shares of Common Stock underlying the securities issued in the
Financing. Such Agent Warrant will be issued at each Closing and shall provide,
among other things, that the Agent Warrant shall (i) be exercisable at an
exercise price of 110% to the price of the securities (or the exercise price of
the securities) issued to the investors in the Financing, (ii) expire five (5)
years from the date of issuance, (iii) contain standard anti-dilution protection
and such other anti-dilution price protection provided to the investors in the
Financing, (iv) include registration rights equal to those provided to the
investors, (v) contain provisions for cashless exercise and (vi) include such
other terms as are normal and customary for warrants of this type.

 

 

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com